Citation Nr: 0532776	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1969 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which reopened the veteran's service connection 
claim for PTSD, but denied the claim on the merits.  This 
decision was confirmed in April 2005.  Irrespective of the 
RO's action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for PTSD, now claimed as stress.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In July 2005, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

The Board notes that after the case was certified to the 
Board, the veteran submitted evidence that has not been 
considered by the RO.  However, the evidence was not relevant 
to the present claim; thus, this case is properly before the 
Board.

The veteran submitted a June 2005 statement that he was 
appealing an April 2005 rating decision, based on the fact 
that he did not receive notice of a scheduled VA examination.  
The April 2005 rating decision addresses multiple issues.  
The record shows that a November 2004 VA examination for 
evaluation of the joints, nose/sinus/larynx/pharynx, scars, 
skin, and spine was canceled for failure to report.  The 
Board construes the June 2005 statement as a timely notice of 
disagreement with the April 2005 rating decision.  A 
Statement of the Case addressing the multiple issues, not to 
include the issue of service connection for PTSD, is not of 
record.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board also refers to the veteran and the RO the issue of 
entitlement to a total disability rating for individual 
unemployment (TDIU), as the record shows the veteran has an 
80 percent combined rating.

The issue of entitlement to service connection for PTSD and 
the multiple issues addressed in the April 2005 rating 
decision, not to include the issue of service connection for 
PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1997, the RO denied service connection for PTSD 
on the basis that there was no evidence of a present 
diagnosis.  The veteran was notified of this decision and his 
appellate rights, but did not file an appeal.

2.  Evidence received since the July 1997 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).

2.  The evidence received subsequent to the March 1976 RO 
decision is new and material, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of reopening a service 
connection claim for PTSD, now claimed as stress, based on 
new and material evidence has been properly undertaken. The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in reopening the 
veteran's claim.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

The RO originally denied entitlement to service connection 
for PTSD in July 1997, on the basis that there was no 
confirmed diagnosis of PTSD.  The RO noted that two VA 
letters sent to the veteran requesting evidence of recent 
treatment were unanswered.  It does not appear that the RO 
considered any evidence in this rating decision.  The veteran 
was notified of this decision and his appellate rights, but 
did not file an appeal; and the July 1997 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.302 (a).  

In June 2002, the veteran filed an application to reopen his 
claim of service connection for PTSD.  Evidence received 
since that time includes service medical records, service 
personnel records, VA medical records dated from September 
1988 to February 2005, and September 2003 and November 2003 
PTSD stressor statements.  The veteran also testified at a 
July 2005 Board hearing.  

The VA medical records include a diagnosis of PTSD.  
Additionally, the veteran's hearing testimony and stressor 
statements provide more details regarding the alleged events 
in service, which led to his PTSD.

Even though the July 1997 RO decision is final, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in June 2002, the new 
regulations apply.

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Under the amendments to the regulation, material evidence 
means existing evidence that, by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.        38 C.F.R. § 3.156(a).

The Board finds that the VA medical records, PTSD stressor 
statements, and hearing testimony are new and material.  The 
evidence is new because it was not submitted previously to 
the RO, and the RO did not consider it in its initial rating 
decision.  38 C.F.R. § 3.156(a).  The evidence also is 
material because it includes a present PTSD diagnosis and 
more detailed accounts of the alleged in-service stressors, 
which led to the PTSD diagnosis.  None of this evidence was 
established at the time of the last rating decision; and it 
raises a reasonable possibility of substantiating his claim 
of service connection for PTSD.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the evidence is both new 
and material and serves to reopen the veteran's claim.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD, and to 
this extent, the appeal is granted.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for PTSD.  In 
light of the Board's decision, the entire record must be 
reviewed on a de novo basis.

The veteran contends that he has PTSD due to his service in 
Vietnam.  In November 2003, he specifically stated that he 
was in Cam Rahn Bay, South Vietnam at the Processing and 
Placement Center in November 1970, when they received mortar 
rounds.  His service personnel records show that he served in 
the U.S. Air Force from February 1969 to September 1986, and 
was assigned to the 554 CESq, Cam Ranh Bay, AB, RVN (PACAF) 
in November 1970.  Although this is sufficient information to 
conduct a search, the RO has not requested any information to 
verify in-service stressors from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) or the 
veteran's unit records from National Archives.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  If the veteran's presence in areas of documented combat 
can be verified, this would be sufficient to find that he was 
exposed to combat stressors, even without the explicit 
documentation of his participation in specific historic 
events.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).    

Additionally, the veteran submitted a June 2005 statement, 
indicating that he was appealing an April 2005 rating 
decision, on the basis that he did not receive notice of a 
scheduled VA examination.  The April 2005 rating decision 
addresses multiple issues.  The record shows that a November 
2004 VA examination for evaluation of the joints, 
nose/sinus/larynx/pharynx, scars, skin, and spine was 
canceled for failure to report.  The Board construes the June 
2005 statement as a timely notice of disagreement with the 
April 2005 rating decision addressing multiple claims, not to 
include the issue of service connection for PTSD.  The RO has 
not provided the veteran a Statement of the Case on these 
issues.  When a notice of disagreement is timely filed, the 
RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
veteran or his representative.  38 C.F.R. § 19.26 (2005) 
(emphasis added).  Since a notice of disagreement has been 
submitted with respect to these issues, not to include the 
issue of service connection for PTSD, a Statement of the Case 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The AMC/RO should contact the 
National Archives and request copies of 
the veteran's unit records for the 553 
CE SQ, USAF, Cam Ranh Bay in November 
1970.  The AMC/RO should also contact 
the U.S. Armed Services Center for 
Research for Unit Records (USASCRUR), 
and request copies of any records that 
would support the occurrence of the 
claimed in-service mortar attacks in 
November 1970 at the Processing Center 
in Cam Rahn Bay.  All attempts to secure 
all of the requested evidence, as well 
as any records obtained should be 
associated with the claims file.  If 
after making reasonable efforts to 
obtain the named records the records are 
unavailable, the AMC/RO must notify the 
veteran and (a) identify the specific 
records the AMC/RO is unable to obtain; 
(b) briefly explain the efforts that the 
AMC/RO made to obtain those records; and 
(c) describe any further action to be 
taken by the AMC/RO with respect to the 
claim.  The veteran must then be given 
an opportunity to respond.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

3.  The AMC/RO must issue the veteran a 
Statement of the Case (SOC) on the 
multiple issues addressed in the April 
2005 rating decision, not to include the 
issue of service connection for PTSD.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2005).

4.  Should the veteran file a timely 
substantive appeal the AMC/RO should 
readjudicate the issues based on the 
evidence already of record and any other 
development that is deemed appropriate 
in accordance with the duty to assist 
under the provisions of the VCAA.  If 
any the claimed benefits are denied, the 
AMC should issue a Supplemental 
Statement of the Case (SSOC) and provide 
the veteran a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


